 449302 NLRB No. 69QUALITY C.A.T.V.1Contrary to the judge, we find that the Applicant seeks an award of feesand expenses incurred before the Board following the Seventh Circuit's re-
mand. We find it unnecessary to pass on the judge's determination that the
procedures the Applicant followed on remand preclude an award for that stage
of the proceedings.Quality C.A.T.V., Inc. and Charles H. Boyle, Jr.and Jerry Reners. Cases 25±CA±14714(E) and25±CA±14714±2(E)April 5, 1991SECOND SUPPLEMENTAL DECISION ANDORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn December 15, 1988, Administrative Law JudgeStephen J. Gross issued the attached Order. The Appli-
cant filed exceptions and a supporting brief, the Gen-
eral Counsel filed cross-exceptions and a supporting
brief, and the Applicant filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the Order and the recordin light of the exceptions and briefs and has decided
to affirm the judge's rulings, findings,1conclusions,and Order as explained below.Having accepted the court remand mentioned belowas the law of the case, we characterize the procedural
sequence of this case as follows. In 1986 the Board
found that the Respondent unlawfully discharged
Boyle and Reners for concertedly refusing to work to
protest what they perceived to be their supervisor's
lack of concern for their comfort (the discomfort the-
ory). 278 NLRB 1282 (1986). In 1987 the Seventh
Circuit disagreed, holding that the discomfort theory
was not encompassed within the complaint and had not
been fully litigated. Rather than putting the case to
rest, however, the court remanded to the Board to de-
cide whether the employees were unlawfully dis-
charged because they concertedly refused to work to
protest unsafe working conditions (the safety theory).
824 F.2d 542. According to the court, the administra-
tive law judge's credited version of events was that the
employees had refused to work to protest their discom-
fort, not to protest safety concerns.For the following reasons, we find that the GeneralCounsel was substantially justified in pursuing the
complaint before and after the court's remand.1. Before the court's remand. In dismissing the alle-gation that the Respondent violated Section 8(a)(1) by
discharging Boyle and Reners for protected concerted
activity, the administrative law judge concluded that
their concerted refusal to climb poles when they and
their clothing were wet was not motivated by safety
considerations, as the General Counsel had alleged.
The judge found that Boyle and Reners knew the polesthey refused to climb did not carry electric powerlines,that their concern about safety conditions applied only
to poles with electric powerlines, and that they refused
to climb the poles because they were irritated at their
supervisor's indifference to their comfort.Thus, for the judge, the critical flaw in the GeneralCounsel's case was the complaint's attribution to
Boyle and Reners of a motive for concerted activity
that did not square with their subjective reasons for
acting. As neither Boyle nor Reners admitted that their
real motivation was irritation at their supervisor, the
judge's conclusion regarding their motives was based
on inferences from their and others' testimony.The evidence from which the judge inferentiallyconcluded that discomfort (not safety) motivated the
employees was susceptible to a different interpretation.
Specifically, the judge could have concluded from the
testimony of employee witnesses that Boyle and
Reners expressed concern about the safety of climbing
poles while wet and decided not to climb the poles be-
fore the confrontation with their supervisor; and (given
that the Respondent had warned employees about
climbing poles when wet) that Boyle and Reners, faced
with the prospect of climbing the poles at issue and
other poles that afternoon, reasonably believed climb-
ing poles that day would jeopardize their safety. If the
judge had made these inferences, he could have found
that Boyle and Reners were motivated by safety con-
cerns as the complaint alleged and the Respondent vio-
lated Section 8(a)(1) by discharging them. Similarly,
the General Counsel's argument to the Board on ex-
ceptions that the judge's interpretation of the facts and
law were erroneous had a ``reasonable basis both in
law and in fact,'' and thus was also substantially justi-
fied. Pierce v. Underwood, 487 U.S. 552, 563 (1988).Thus, we conclude that the General Counsel wassubstantially justified in pursuing the safety theory in
the exceptions stage of the proceeding.2. After the court's remand. The General Counsel'scontinuation of the case after the court's remand was
also substantially justified. When the court remanded
the case, it did not order the Board to dismiss the com-
plaint. We believe the court chose this course because
it recognized, as we summarized above, that different,
but reasonable, inferences could be drawn from the
record.After the remand and after further review of therecord, the Board chose not to make the above infer-
ences. 289 NLRB 648 (1988). Possessing substantial
justification, however, does not mean prevailing. Be-
cause we believe the evidence was subject to reason-
able inferences that would have warranted finding aviolation, because such inferences bear ultimately on
the judge's credibility resolutions, and because the 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Thus, we do not agree with our dissenting colleague's view that the courtdecision precludes a reasonable person from continuing to argue the discom-
fort theory. In fact, we read the court's extensive discussion of due process
concerning the General Counsel's discomfort theory as expressly recognizing
the possibility that, on reopening the record to permit further litigation, the
Board might enter an order on remand finding a violation. Presumably, the
court would not remand the case for the purpose of permitting the General
Counsel to seek issuance of an Order that could only be unreasonable in law
and fact. Nor do we see the General Counsel's request to reopen the record
as an afterthought. On the contrary, we believe that the court may have implic-
itly suggested that the Board reopen the record to permit further litigation of
the discomfort theory as well as the safety theory, which the Board had found
unnecessary to pass on in its original decision. The General Counsel reason-ably pursued both alternatives on remand.3Member Devaney disagrees that the General Counsel was substantially jus-tified in pursuing this litigation after the Seventh Circuit Court of Appeals re-
manded the case to the Board. Thus, he would award fees and expenses in-
curred at this stage of the litigation. In his view, the outcomes possible after
remand were limited by two factors: first, the court's rejection on procedural
grounds of the ``discomfort theory'' on which the General Counsel proceeded
before the Board, and second, the Board's adoption of the judge's crediting
of testimony that Boyle and Reners did not refuse to climb the poles for the
reasons alleged in the complaint and advanced at the hearing. These factors
limited the factual and legal strategies open to the General Counsel so severely
that, even though the court's remand appeared to provide a ``second bite at
the apple,'' the General Counsel could not have had a basis for believing that
he would ultimately prevail ``that could satisfy a reasonable person.'' Piercev. Underwood, 487 U.S. 552, 565 (1988). The General Counsel's approach inhis statement of position after remand bears out this impression: the brief ad-
vances no workable theory, given the law of the case, for finding a violation,
and seeks a reopened hearing only as an afterthought. Instead, the brief is
given over largely to arguments that the ``discomfort theory'' is inseparable
from safety concerns, that the Respondent had not been denied due process,
and that the Board should reaffirm a finding that the Respondent violated the
Act on the basis of evidence and argument already presented to it. With regard
to these arguments, Member Devaney acknowledges that miracles may happen,
but as he agrees with the District of Columbia Court of Appeals that evaluat-
ing EAJA applications is a purely secular inquiry, he would award fees and
expenses for this final stage of litigation. See Leeward Auto Wreckers v.NLRB, 841 F.2d 1143, 1148 (1988).1The application seeks reimbursement for $42,317.14 of fees and expensesincurred by Quality. In addition, Quality's brief opposing the General Coun-
sel's motion to dismiss the EAJA application refers to additional fees and ex-
penses of $1761.2Quality may obtain reimbursement under EAJA only to the extent that itwas the ``prevailing party.'' 5 U.S.C. §504(a)(1); see also Subpart. T of the

Board's Rules and Regulations.court recognized this and remanded the case,2we findthat the General Counsel was substantially justified in
continuing to litigate the case after the court's re-
mand.3ORDERThe recommended Order of the administrative lawjudge is adopted and the application of the Applicant,
Quality C.A.T.V., Inc., Indianapolis, Indiana, for attor-
ney's fees and expenses under the Equal Access to
Justice Act is denied.ORDERIntroductionSTEPHENJ. GROSS, Administrative Law Judge. This casebegan when Charles H. Boyle, Jr. and Jerry Reners filed
charges alleging that Quality C.A.T.V. (Quality) fired them
because they concertedly refused to perform dangerous work.
Reners additionally charged that agents of Quality assaulted
and threatened him. A complaint issued, tracking the allega-
tions of the charges. I heard the case and issued a decision
and recommended Order dismissing the complaint. The Gen-
eral Counsel excepted, and the Board held (at 278 NLRB
1282 (1986)) that Quality had violated the National Labor
Relations Act when Quality fired Boyle and Reners. On re-view, the United States Court of Appeals for the SeventhCircuit denied the Board's petition for enforcement, granted
Quality's petition for review, and remanded the case to the
Board. 824 F.2d 542 (1987). On remand the Board, ``accept-
ing the court's opinion as the law of the case,'' dismissed
the complaint. 289 NLRB 648 (1988).Quality thereafter applied for an award of attorneys' feesand expenses totaling $44.078.14 pursuant to the Equal Ac-
cess to Justice Act (EAJA).1The General Counsel has responded to Quality's EAJA ap-plication with a motion to dismiss. Quality has filed a brief
in opposition to that motion.This Order grants the General Counsel's motion to dis-miss. In respect to the portion of the adjudication dealing
with the alleged assault and threats against Reners, my con-
clusion is that the General Counsel's position was substan-
tially justified. As for the portion of the proceeding dealing
with the Boyle and Reners discharges: (1) it is for the Sev-
enth Circuit, not the Board, to determine whether the Board
should reimburse Quality for the fees and expenses that
Quality incurred in appealing the Board's decision to the
Seventh Circuit and in responding to the Board's petition for
enforcement; (2) in the adjudication before the Board prior
to remand, Quality was not the prevailing party;2and (3)Quality has not sought reimbursement for any fees or ex-
penses it incurred in connection with the proceedings before
the Board on remand and, in any event, the nature of the liti-
gation on remand precludes reimbursement under EAJA.The Alleged Threats and Assault Against RenersThe complaint alleged that members of Quality's manage-ment assaulted Reners and threatened him because he ``was
the subject of charges filed with the Board and gave testi-
mony to the Board.'' Reners testimony supported that allega-
tion. In dismissing the complaint in this respect, I concluded,
essentially, that although the General Counsel had presented
a prima facie case, there was nothing about the demeanor of
either Reners or Quality's witnesses or about the cir-
cumstances surrounding the incident that made Reners' ac-
count more probable than that portrayed by Quality's wit-
nesses.That adds up to substantial justification on the part of theGeneral Counsel. See Leeward Auto Wreckers, 283 NLRB574 (1987); see generally Pierce v. Underwood, 487 U.S.552 (1988).The General Counsel filed exceptions to this part of myrecommended decision, and again Quality prevailed. In fact
the Board's decision did not even refer to those exceptions.
But my credibility determinations were not so obviously cor-
rect that the General Counsel's decision to take exception to
them should be deemed unreasonable. See Danzansky-Gold-berg Memorial Chapels, 272 NLRB 903, 906 (1984). 451QUALITY C.A.T.V.3One can conceive of a situation in which: (1) the Board finds a violationof the Act; (2) a reviewing court remands; (3) on remand the Board decides
that it had been wrong; and (4) the Board concludes, as a matter of its own
judgment, that there had been no violation of the Act. In that situation the re-
spondent could perhaps argue that the proceedings before the Board prior to
remand and the proceedings on remand should be considered together for the
purpose of determining whether the respondent was the prevailing party under
EAJA. But on remand here the Board concluded only that ``the court's deci-
sion, which is the law of the case, precludes the Board from finding a viola-tion'' of the Act under the theory that the Board had adopted. (SupplementalDecision and Order.)Quality's Discharge of Boyle and RenersThe proceedings before the Seventh Circuit: The fact thatQuality prevailed on appeal to the Seventh Circuit raises the
question of whether the Board was substantially justified in
adopting the position that it did in its Decision and Order
and in seeking to enforce that Order in proceedings before
the Seventh Circuit. (A substantial part of the fees and ex-
penses for which Quality seeks reimbursement were incurred
in those proceedings.) But it is for that court, rather than the
Board, to pass on whether the Board's position was substan-
tially justified. See 28 U.S.C. §§2412(d)(1)(A) and (d)(3).
The proceedings before the Board prior to remand: If theSeventh Circuit had dismissed the case against Quality, rath-er than remanded it, it would be clear that, in the adjudica-
tion before the Board, the General Counsel, not Quality, was
the prevailing party. (The final Board action, in that situa-
tion, would have been a decision finding a violation of the
Act.) And that, in my view, would have precluded Quality
from entitlement to EAJA reimbursement in respect to the
adjudication before the Board. Here, because the court re-
manded the case, the final Board action was an order dis-
missing the complaint. But the fact that the court of appeals
remanded the caseÐwhich is an outcome less favorable to
Quality than an outright reversal of the Board by the court
would have beenÐshould not affect the determination of
who was the prevailing party in the adjudication before the
Board prior to remand.3I accordingly conclude that Quality was not the prevailingparty in respect to the adjudication before the Board prior to
remand, regarding the discharge of Boyle and Reners.The proceedings before the Board on remand: Quality didprevail in the proceedings on remand. But Quality has not
asked for reimbursement of any of the fees and expenses it
incurred in connection with the remanded proceeding. And
even had Quality sought such reimbursement, it would not
appear that any would be appropriate in view of the proce-
dures followed on remand. (On remand the Board asked for
simultaneous filings of statements of position from the Gen-
eral Counsel and Quality. As it turned out, Quality filed first.
The Board accordingly gave Quality the opportunity to file
a response to the General Counsel's statement of position.
But Quality chose not to do so, and the Board issued its sup-
plemental decision without further litigation.)Other MattersThe General Counsel's motion to dismiss and Quality'sbrief in opposition to it raise other issues, namely:(1) Whether an EAJA application must specify whetherthe applicant has any affiliates.(2) Whether a ``cost-of-living adjustment'' may be appliedto the $75-per-hour rate referred to in the Board's EAJA
rules.(3) What degree of specificity is required of counsel foran EAJA applicant in listing services performed.I need not reach such issues, however, in view of my dis-missal of Quality's application on the grounds stated above.CONCLUSIONQuality's application for award of fees and other expensesis dismissed.